Cornish, J.,
concurring.
While I have always believed that the ancient procedure, requiring the arraignment of an accused man before putting him to trial, was the only fair or legal method, yet I have also thought that there was no good reason, under modern conditions, why the accused (the law permitting it) may not waive arraignment. Our system of criminal jurisprudence, in its care to protect the rights and liberties of the citizen, had the *753rule that without the plea there could he no valid trial. This state has a statute upon the subject, section 9092, Rev. St. 1913, as follows: ‘1 The accused shall be arraigned by reading to him the indictment, unless, in cases of indictments for misdemeanors, the reading shall be waived by the accused by the nature of the charge being made known to him, and he shall then be asked whether he is guilty or not guilty of the offense charged.”
Under this statute, I do not. see how the court, following plain rules of construction, can do otherwise than hold that it is the duty of the trial judge to see that the defendant, accused of a felony, is arraigned, whether he would waive it or not. Such in fact has been the decision of this court in three cases, where the question, has been considered, the latest being Burroughs v. State, 94 Neb. 519. Until the rule is changed by .legislative act, the law as it is must govern the courts.
An act permitting waiver, as waiver is understood in the law, would be reasonable. If, however, in order to enforce the recent amendment to the Constitution against saloons and drunkenness, the legislature should go to the extremity of providing that, even in a case like this, where, in the midst of a trial, the indictment or information is changed so as to charge a different offense from the one upon which the trial began, the prosecution should be allowed still to proceed, denying the defendant an opportunity to prepare his defense against the crime then charged for the first time, then we would have a case' for the supreme court of the United States, but not similar to the one relied upon for the contention made in this case. In Garland v. State of Washington, 232 U. S. 642, the supreme court of that state, apparently in the absence of any statute upon the subject, had decided that, under the law of the state, defendant had waived formal arraignment upon the information. The only question before the federal supreme court was whether the due process of law amend*754ment to the Constitution had been violated. The court said: “Due process of law, this court has held, does not require the state to adopt any particular form' of procedure, so long as it appears that the accused has had sufficient notice of the accusation and an adequate opportunity to defend himself in the prosecution” — and refused to hold that “the want of formal arraignment deprived the accused of any substantial right or in any wise changed the course of trial to his disadvantage,” since, under the circumstances of the particular ease, it could not be said that the accused was deprived of a substantial right. This is very far indeed from holding that the state would not have authority by express statute to require the accused, in a prosecution for felony, to be arraigned and hear the information read before the trial. If our statute is wrong in that respect, it devolves upon the legislature to change it.
I am not to be understood as saying that it is the attitude of any of the judges that extreme legislation of the sort mentioned in paragraph 3 above would be valid, nor that the procedure, in the instant case, in the trial court was proper.